Citation Nr: 1403416	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a renal disability, claimed as nephropathy, including as secondary to service-connected diabetes mellitus. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied the benefits sought.  

In July 2011 the Board remanded the case for further development.


FINDINGS OF FACT

1.  A renal disability is not shown.

2.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

The criteria for service connection for a renal disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2013).
	

The Duty to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting in full the benefit sought on appeal regarding the issue of entitlement to TDIU.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Regarding the service connection claim, letters sent in July 2006 and April 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  

These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
  
In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  

A VA examination was conducted  in August 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).   The examination and opinion were adequate, showing that the examiner reviewed the claim file evidence and examined the Veteran for his claimed renal disability.  

The record contains no indication that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Renal Disability

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310(a).

Some chronic diseases, such as cardiovascular-renal disease, including nephritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The unavailability of presumptive service connection for a disability based on 38 C.F.R. §§ 3.307, 3.309 does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran claims service connection for a renal disability to include nephropathy, which he claims is due to active military service or to a service-connected disability including his service-connected diabetes mellitus.  VA has granted service connection for several chronic conditions that may have a potential causative or aggravating relationship to a renal disability including type II diabetes mellitus, hypertension, and coronary artery disease.

Service treatment records show no indication of a renal disability, including nephropathy or other condition later associated with a renal disability. 
 
The record after service includes the following abnormal laboratory findings and conclusions associated with kidney function.  Private treatment records in July 2001 show that creatinine and BUN values were recorded as 2.4 and 22 mg/dL, respectively, which was characterized in the record as high; and in April 2004 creatinine and BUN values were 1.7 and 35.5 mg/dL, respectively, also noted as being high.  

VA Laboratory findings in July 2007 show that values for creatinine and microalbumin were both out of range and high.  VA treatment records in November 2007 contain an assessment of microalbuminuria as a complication of diabetes mellitus and hypertension.  A December 2007 VA examination report includes an assessment of microalbuminuria.

During private hospitalization in January 2009, laboratory findings each day for more than a week show out of range findings for creatinine (ranging from 1.9 to 6.0), BUN (ranging from 28 to 67), and glomular filtration rate (GFR) (ranging from 11 to 39).  These records also noted a past history of elevated BUN and creatinine, severe hypertension, and chronic kidney disease.  These records also contain an impression of renal insufficiency.

An August 2011 VA examination report included the following urinalysis laboratory findings: specific gravity 1.025; trace ketones; 1+ protein, negative blood.  Other laboratory findings included BUN 0.7; creatinine 1.0; PSA 1.3; albumin 3.7 (serum); microalbumin 2.5; microalbumin/creatinine ratio of 6.8.

The examiner noted that the Veteran's chart showed a history of mostly normal findings for microalbumin and serum creatinine; and noted that the times when the findings were elevated were either related to medication taken (and possibly dehydration), or to cardiac arrest-when the perfusion to the kidneys would have been drastically lowered, causing an increase in creatinine.  The examiner stated that although the Veteran had an elevated urine microalbumin on testing, the Veteran also had a concentrated urine as evidenced by the high specific gravity.  The examiner noted generally that this could falsely show a high reading for microalbumin.  

The examiner stated that the better test would be the ratio of microalbumin to urine creatinine, which was found to be normal; and that as the kidney testing was normal, there was no abnormality.  The examiner concluded with a diagnosis of transient renal insufficiency caused by decreased perfusion, not related to diabetes, hypertension, or coronary artery disease.  

In October 2013, the Board obtained a medical expert opinion from the Veterans Health Administration.  The VHA expert (medical doctor, nephrologist) reviewed and discussed the record, and concluded with an opinion that the Veteran had no chronic kidney disease at the time of the last clinical examination in August 2011. 

Thus, although there are some past laboratory findings higher than the normal range, the medical evidence does not show that a chronic kidney disorder is present at any time during the pendency of the claim.   

The claims file does contain private treatment records that include the impression of renal insufficiency, and acute renal insufficiency.  Also the August 2011 VA examination report contains a diagnosis of  transient renal insufficiency caused by decreased perfusion.  However, this "diagnosis" of transient renal insufficiency caused by decreased perfusion does not constitute a diagnosis of a chronic renal disability.  

Rather, the examiner merely identified the source of a limited number of temporary elevated laboratory findings for microalbumin and serum creatinine.  He associated the elevated laboratory findings as being due to either medication (and possibly dehydration), or a past incident of cardiac arrest when the perfusion to the kidneys would have been temporarily lowered, thereby causing the transitory increase in microalbumin or serum creatinine.

The August 2011 VA examination examiner clearly opined that the kidney testing was normal and that, as the Veteran had normal kidney testing, there was no kidney abnormality.  The VHA expert in October 2013 essentially concurred with that opinion, concluding that the Veteran had no chronic kidney disease at the time of that VA examination.  These opinions are based on rationale consistent with the evidence of  record.      

While the Veteran reports that he has a renal disability related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on diagnosis or etiology of a condition and his opinion is of no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In a service connection claim, the threshold question is whether or not the claimed disability is present.  In the absence of proof of present disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the absence of competent evidence of a renal disability, the preponderance of the evidence is against the claim for service connection for a renal disability; there is no doubt to be resolved; and service connection for a renal disability, claimed as nephropathy, is not warranted.

II.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

To qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

Service connection is in effect for (1) coronary artery disease with stent placement after heart attack associated with type II diabetes mellitus, rated as 30 percent disabling from June 28, 2006; (2) bilateral cataracts, status post lens implant associated with type II diabetes mellitus, rated as 30 percent disabling from November 18, 2008; (3) peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated as 10 percent disabling from July 13, 2004; (4) peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated as 10 percent disabling from July 13, 2004; (5) peripheral neuropathy of the right upper extremity associated with type II diabetes mellitus, rated as 10 percent disabling from December 1, 2009; (6) peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus, rated as 10 percent disabling from December 1, 2009; and (7) hypertension associated with type II diabetes mellitus.

With application of the bilateral factor regarding the bilateral lower and upper extremity disabilities, the Veteran's disabilities combine to 80 percent, and thereby satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25, 4.26. 

A VA Form 21-8940 submitted in June 2006 shows that the Veteran reported he was educated through four years of high school, with no other education or training before or after he was too disabled to work.  The form shows that he was employed from 1986 to 1991 in work associated with a boiler, and from 1996 to 2003 in asbestos removal. 

The Board has considered all the evidence of record including the following records material to the claim.  Private medical records include a January 2009 statement from a treating physician, Mark Zilkoski, M.D, in which he noted that the Veteran had diabetes and coronary artery disease, and recently suffered a myocardial infarction.  He opined that the Veteran was currently unemployable.

During an August 2009 VA examination for diabetes mellitus, the examiner concluded with an opinion regarding the Veteran's employability.  She opined that the Veteran would likely have difficulty with nonsedentary tasks associated with employment such as standing, walking, bending, as well as driving or operating machinery as a result of the bilateral lower extremity neuropathy symptoms.  On the other hand, she opined that the Veteran's condition would likely not cause limitation or problems performing sedentary tasks.

During a December 2009 VA examination the examiner opined he was in agreement with the August 2009 VA examination opinion.

A December 2009 VA heart examination report shows that on review of medical records, the Veteran was last employed in 2003, when he had been a supervisor of an asbestos crew.  He retired because he had foot pain and could not stand and still cannot walk far.  He was not doing stairs at home and had trouble standing for lengths of time and had to sit down.  He had trouble with his vision which limited some of his activities.  His left eye works well with glasses and he can watch television and use a computer.  

During a February 2010 VA examination, the examiner opined that the Veteran's hypertension had not impacted his ability to perform the sedentary and nonsedentary tasks associated with employment, to include the ability to sit, stand, walk, hold, bend, lift, carry, drive, or operate machinery.

During a March 2010 VA examination, the examiner opined that she did not believe that the Veteran's cardiac condition limited his ability to perform sedentary or non-sedentary employment.  This opinion was based on the Veteran's range of activities, his cardiac assessment, and well-accepted New York Heart Association classification for heart disease.  The veteran did not have any classic angina with his activities, though he did describe some chest pain, which the examiner thought was not related to cardiac symptoms.

During a June 2010 VA examination for diabetes mellitus, the examiner opined the following.  First, that "the average worker" without regard to age given the same service-connected disabilities and severity, as those of the Veteran, would more likely than not have difficulty with nonsedentary tasks associated with employment, including standing, walking, bending, grabbing objects repetitively, as a result of the Veteran's upper and lower extremity diabetic polyneuropathy condition.  Also, it is more likely than not that these symptoms would limit one's ability to operate machinery.  Lastly, it is less likely than not, that the diabetes and diabetic polyneuropathy of the upper and lower extremities would cause limitation or problems performing sedentary tasks.

During an August 2011 VA examination the examiner diagnosed hypertension, not well controlled for last four months; and peripheral neuropathy.  On peripheral nerves examination, the Veteran reported he had problems with balance, memory, and daily activities, even holding a cup.

Regarding employability, the examiner noted that the Veteran had worked several types of jobs in the past, including as a butcher, laborer in oil fields, and employment in asbestos abatement.  The examiner opined that, with some of the Veteran's physical limitations, the examiner doubted that the Veteran could do these jobs again.  

Nonetheless, on the basis that the Veteran was able to sit for the one hour examination, sign his name very well, pick up a small object with his thumb and finger, and take care of activities of daily living, the examiner opined that the Veteran is at least as likely as not able to be employed; with the caveat that this opinion would also depend on the eye and heart examinations.

During an August 2011 VA eye examination, the examiner did not have the Veteran's file for review.  The examiner noted findings including that the Veteran had significant posterior capsular opacification in the left eye, which resulted in a dramatic reduction in vision in that eye, and which may be contributing to light sensitivity and pain experienced.  The examiner opined that the Veteran had significant scaring that resulted from cataract surgery, and that this was a moderate disability as it affects the Veteran's vision and makes tasks such as driving, reading, or any other detailed visual tasks quite difficult.

During an August 2011 arteries examination, the examiner diagnosed hypertension, currently not well controlled, though being tried on some medication.  Regarding employability, the examiner commented that the Veteran was not employed; and the disability had no effect on activities.

During an August 2011 VA examination for ischemic heart disease, the report contains diagnoses of coronary artery disease, and myocardial infarction, old.  After examination the examiner opined that there was no functional impact of the ischemic heart disease on the Veteran's ability to work.  The examiner estimated that the Veteran had a moderate functional capacity based on his cardiac function.

In the report of an October 2011 VA examination the examiner opined that the Veteran did not meet individual unemployability measures.  As basis for the opinion the examiner noted  that, while the Veteran had numbness and pain in his feet and legs and some numbness in his upper extremities, he is still able to perform activities of daily living, can sit for at least 30 minutes, can pick up eight pounds, can pick up small objects, can write his name, and has good grip.  The Veteran's diabetes and hypertension had not affected his ability to perform activities of daily living; he had good strength in his extremities; his heart disease examination showed it would not affect employability.  The examiner did not comment as to the eye disability. 

The evidence shows that the Veteran has a number of significant service-connected physical disabilities residual to his service-connected diabetes, which in combination result in severe impairment impacting his employability.  The Veteran's treating physician has clearly opined that the Veteran is unemployable due to these disabilities.  

There are opposing opinions on file on the matter of the Veteran's employability due to his service-connected disabilities.  Some opinions on this matter have addressed the impact of specific singular disabilities, stating that the respective disability would not impact the ability to perform sedentary tasks.  However, overall, the opinions to a significant extent agree that the Veteran's disabilities would only allow for sedentary tasks.  The evidence provides little doubt that the Veteran would have significant difficulties performing nonsedentary tasks due to the cardiovascular disabilities and peripheral neuropathies of all extremities.

Further, given the Veteran's service-connected vision disability, his past education and work experience, as well as the debilitating effects of his cardiovascular and peripheral neuropathies, the evidence does not show that the Veteran could achieve more than marginal employment in the type of work associated with "sedentary" tasks.

The evidence is at least in equipoise.  The competent lay and medical evidence shows that, due to his service-connected disabilities, and resolving all reasonable doubt in the Veteran's favor, an award of a TDIU is warranted.


ORDER

Entitlement to service connection for a renal disability, claimed as nephropathy, is denied.

Entitlement to a total disability rating for compensation based on individual unemployability is granted. 





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


